513 F.2d 1231
Robert L. KRUSE et al., Plaintiffs-Appellants,v.Robert E. HAMPTON et al., Defendants-Appellees.
No. 74-2769.
United States Court of Appeals,Fifth Circuit.
May 30, 1975.

William H. McDermott, Mobile, Ala., for plaintiffs-appellants.
Charles S. White-Spunner, U. S. Atty., Irwin W. Coleman, Jr., Asst. U. S. Atty., Mobile, Ala., Morton Hollander, Eloise E. Davies, Stephen F. Eilperin, Washington, D. C., Dept. of Justice, for defendants-appellees.
Appeal from the United States District Court for the Southern District of Alabama, Virgil Pittman, Chief Judge.
Before BROWN, Chief Judge, and GEWIN and THORNBERRY, Circuit Judges.
PER CURIAM:


1
Upon consideration of the briefs and the record, and the contentions of the parties at oral argument, we have determined that appellants have failed to demonstrate error.  Accordingly, we affirm on the basis of the district court opinion.  --- F.Supp. --- (S.D.Ala.1975).


2
Affirmed.